Order
PER CURIAM.
Bernardo 0. Costa appeals from the circuit court’s order overruling, after an evi-dentiary hearing, his Rule 29.15 motion for post-conviction relief. After a jury trial in the Circuit Court of Carroll County, the appellant was convicted of one count of statutory rape in the first degree, § 566.032, for which he was sentenced as a predatory sexual offender, § 558.018, to life imprisonment in the Missouri Department of Corrections without the possibility of parole for thirty years.
The appellant raises four points on appeal. In Point I, he claims that the motion court clearly erred in overruling his Rule 29.15 motion for ineffective assistance of appellate counsel because the evidence established that counsel was deficient in failing to challenge on direct appeal the trial court’s admission of expert medical testimony that the victim had been sexually assaulted. In Points II-IV, he claims that the motion court clearly erred in overruling his Rule 29.15 motion for ineffective assistance of trial counsel because the evidence established that his counsel was deficient for: (1) failing to present “evidence of emotional and physical abuse of the Costa children” while they were in foster care; (2) failing to request a Frye hearing to determine the admissibility of expert testimony that the behavioral indicators displayed by the victim were consistent with victims of sexual abuse; and (3) failing to “correct” alleged perjured testimony. In Point IV, the appellant also claims that his right to due process of law was violated in that the State knowingly used false testimony to convict him of the charged offense.
Affirmed. Rule 84.16(b).